DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pg. 2, filed 11/8/22, regarding the objection to the drawings have been fully considered but they are not persuasive.  The replacement drawing of Figure 8, filed 11/8/22, lacks the legend “Related Art” and accordingly the objection is maintained.
Applicant's arguments, see pg. 3-5, filed 11/8/22, regarding the rejection of claims in view of Yokoyama (US 2016/0313579), have been fully considered and are not persuasive.
Applicant argues Yokoyama fails to render obvious a signal electrode arranged at a position facing the ground electrode across the thin film waveguide and that transmits a high frequency signal, and also fails to render obvious a dielectric layer that is stacked on the thin film substrate, wherein the signal electrode is embedded in the dielectric layer at a position in alignment with the thin film optical waveguide.  Specifically, Applicant argues Yokoyama at most describes an earth electrode formed on an overcoat layer and does not disclose or suggest a signal electrode being embedded in a dielectric layer in alignment with the thin film optical waveguide.  The Examiner respectfully disagrees.
Yokoyama discloses a signal electrode 15 ([0036]; Fig 2) for transmitting a high frequency signal ([0011], [0075]), where the signal electrode 15 faces the ground electrode 16 across the thin film waveguide 14 ([0036]; Fig 2).  Yokoyama also discloses the overcoat layer is formed of materials having a “small dielectric losses.” ([0095]).  Dielectric loss quantifies a dielectric material’s inherent dissipation of electromagnetic energy, and therefore it is clear the overcoat layer is a dielectric layer. 
As previously discussed in the Office Action mailed 8/8/22, Yokoyama et al. does not explicitly disclose an arrangement wherein the signal electrode is embedded in the dielectric layer, but the claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of providing a planarized signal electrode layer, making the optical device well suited for integration with other optical and/or electrical devices.  Applicant is silent as to the asserted non-obviousness of providing a planarized signal electrode layer.
For these reasons, Applicant’s arguments are unpersuasive.  This Action is FINAL.

Drawings
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2016/0313579 A1).
Re. Claim 1, Yokoyama et al. discloses an optical device (Figs 1-4; [0022]-[0025], [0034]) comprising: a ground electrode 16 having a ground potential (Figs 1-4; [0036]); a thin film optical waveguide 14 formed by a thin film substrate stacked on the ground electrode 16 (Figs 1-4; [0036]); a signal electrode 15 that is arranged at a position facing the ground electrode 16 across the thin film optical waveguide 14 and that transmits a high frequency signal (Figs 1-4; [0036], [0011], [0076]); and a dielectric layer (i.e. overcoat layer) is stacked on the thin film substrate ([0095]-[0096]), wherein the signal electrode at a position in alignment with the thin film waveguide (Figs 2-4).
However, Yokoyama et al. does not disclose an arrangement wherein the signal electrode is embedded in the dielectric layer.
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of providing a planarized signal electrode layer, making the optical device well suited for integration with other optical and/or electrical devices.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 2, Yokoyama et al. renders obvious the optical device as discussed above.  Yokoyama et al. discloses a first buffer layer stacked between the ground electrode 16 and the thin film substrate; and a second buffer layer that is stacked on the thin film substrate and that covers the thin film optical waveguide 14, wherein the signal electrode 15 is arranged on a surface of the second buffer layer at a position in alignment with the thin film optical waveguide (“thin film body sandwiched … between the clad and an electrode” [0033]).  
Re. Claim 3, Yokoyama et al. renders obvious the optical device as discussed above.  Yokoyama et al. discloses the signal electrode 15 has a width greater than a width of the thin film optical waveguide ([0080]).  
Re. Claim 4, Yokoyama et al. renders obvious the optical device as discussed above, and further discloses the height of the signal electrode is chosen to achieve characteristic impedances suitable for high-frequency lines ([0080]).
However, Yokoyama et al. does not directly disclose an arrangement wherein the signal electrode has a cross-sectional shape having a height greater than a width.  
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of obtaining favorable high-frequency response of the device ([0080]).  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 7, Yokoyama et al. discloses signal electrode 15 includes: a first electrode 4/5 having a side surface covered with the dielectric ([0095]-[0096]); and 22Docket No. PFJA-21001-US: Final a second electrode 6/7 that connects to a surface of the first electrode far from the ground electrode and that is wider than the first electrode 4/5, wherein width is measured perpendicular to the optical axis of the device (Fig 1; [0035]).  
Re. Claim 8, Yokoyama et al. discloses an optical communication device ([0034]) comprising: a processor that executes signal processing on an electrical signal ([0008]-[0011]); a light source that generates light (Fig 1; [0035]); and an optical device 1 that modulates the light generated from the light source by using the electrical signal output from the processor (Fig 1; [0035]), wherein the optical device includes: a ground electrode 16 having a ground potential (Figs 1-4; [0036]); a thin film optical waveguide 14 formed by a thin film substrate stacked on the ground electrode 16 (Figs 1-4; [0036]); a signal electrode 15 that is arranged at a position facing the ground electrode 16 across the thin film optical waveguide 14 and that transmits a high frequency signal (Figs 1-4; [0036], [0011], [0076]); and a dielectric and a dielectric layer (i.e. overcoat layer) is stacked on the thin film substrate ([0095]-[0096]), wherein the signal electrode at a position in alignment with the thin film waveguide (Figs 2-4).
However, Yokoyama et al. does not disclose an arrangement wherein the signal electrode is embedded in the dielectric layer.
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of providing a planarized signal electrode layer, making the optical device well suited for integration with other optical and/or electrical devices.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        12/15/22